DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2021 has been entered.
 
Status of Application, Amendments and/or Claims
	The amendment of 04 May 2021 has been entered in full.  Claim 1 is amended.
	It is acknowledged that Applicant filed a request for first action interview (full pilot program) on 04 May 2021.  However, this pilot program has been discontinued and the last day to file a request for participation in the program had to be made on 15 January 2021.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 29 April 2020.
Claims 1-4, 6, 7, and 9-14 are under consideration in the instant application.
Withdrawn Objections and/or Rejections
1.	The rejection of claims 1-4, 6, 7, and 9-14 under 35 U.S.C. 103 as being unpatentable over Roybal et al. (Cell 167: 419-432, 2016), Klebanoff et al. (Cell 167: 304-306, 2016), and Cortese et al. (US 2003/0109678), as set forth at pages 9-17 of the previous Office Action of 09 December 2020 is withdrawn in view of amended claim 1.  Specifically, Roybal et al. does not that the Lin12 LNR is a human Lin12 LNR.

New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-4, 6, 7, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2a.	Claims 1-4, 6, 7, and 9-14 are rejected as being indefinite because claim 1, lines 1-5 require that the encoded chimeric receptor comprises parts (a)-(c) from N-terminal to C-terminal and in covalent linkage. Therefore, the recitation in claim 1, line 12 wherein the polypeptide further comprises human Lin12 LNR is not clear and concise because the location of the human Lin12 LNR within the encoded chimeric receptor cannot be determined. For instance, is it within one of (a)-(c)? Or, should the human Lin12 LNR be a separate region? If so, where is its placement within the encoded chimeric Notch polypeptide?
Maintained Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-4, 6, 7, and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleic acid comprising a nucleotide sequence encoding a chimeric Notch polypeptide comprising, from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a binding agent that specifically binds to an antigen; (b) a Notch receptor polypeptide comprising Lin12 Notch repeats, heterodimerization domain, and transmembrane domain, and or more proteolytic sites; and (c) an intracellular domain comprising a transcriptional regulator, wherein said transcriptional regulator comprises a human DNA binding domain and a human transactivation domain, does not reasonably provide enablement for a nucleic acid comprising a nucleotide sequence encoding a chimeric Notch polypeptide comprising, from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a binding agent that specifically binds to an antigen; (b) one or more proteolytic cleavage sites (c) an intracellular domain comprising a transcriptional regulator, wherein binding of the binding agent to the antigen induces cleavage of the Notch receptor polypeptide at the one or more proteolytic cleavage sites, thereby releasing the intracellular domain and the transcriptional regulator, and wherein said .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The basis for this rejection is set forth at pages 3-9 of the previous Office Action of 09 December 2020 and at pages 4-8 of the Office Action of 10 June 2020 and is reiterated herein below for convenience.
	Claim 1 is directed to a nucleic acid comprising a nucleotide sequence encoding a chimeric Notch polypeptide comprising, from N-terminal to C-terminal and in covalent linkage: (a) an extracellular domain comprising a binding agent that specifically binds to an antigen; (b) one or more proteolytic cleavage sites (c) an intracellular domain comprising a transcriptional regulator, wherein binding of the binding agent to the antigen induces cleavage of the Notch receptor polypeptide at the one or more proteolytic cleavage sites, thereby releasing the intracellular domain and the transcriptional regulator, and wherein said transcriptional regulator comprises a DNA binding domain of human origin and a transactivation domain of human origin; wherein the transactivation domain is selected from the group consisting of RelA (p65), YAP, WWTR1 (TAZ), and CREB3 (LZIP); and wherein the polypeptide further comprises human Lin12 LNR.  
	The specification of the instant application teaches that all four Notch receptor proteins (Notch 1-4) are tested for the ability of their core LNR, HD, and transmembrane domains to selectively release a GAL4-VP16 transcription factor fused C-terminal to their intracellular domain in response to an N-terminal extracellular CD19 scFv fusion binding to its cognate 
	Regarding the term “Notch polypeptide”, as recited in instant claim 1, the specification discloses that the Notch receptor polypeptide has a length of from 50 amino acids to 1000 amino acids (page 7, lines 11-12; page 64, lines 26-27; page 40).  Thus, the phrase “receptor polypeptide” has been broadly interpreted by the Examiner as reading upon any Notch receptor polypeptide sequence, including sequences only 50 amino acids in length.  However, there are no methods or working examples in the specification that indicate all possible fragments or derivatives of Notch1, Notch2, Notch3, or Notch4 covalently linked to (i) an extracellular domain comprising a binding agent and (ii) an intracellular domain result in the generation of a functional chimeric Notch polypeptide (and nucleic acids encoding such).  There are no methods or working examples that indicate Notch receptor polypeptides without Lin12 Notch repeats, a heterodimerization domain, and a transmembrane domain are functional and would release a transcription factor in response to binding agent/antigen binding.  A large quantity of 
The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These or other regions may also be critical determinants of antigenicity. These regions can tolerate only relatively conservative substitutions or no substitutions (see Wells, 1990, Biochemistry 29:8509-8517; Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495). However, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the DNA and protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon 
Due to the large quantity of experimentation necessary to generate a chimeric Notch polypeptide comprising any Notch receptor polypeptide (including those 50 amino acids in length) (and nucleic acids encoding such) and screen such for desired functional activity; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and 

(i)	At the bottom of page 4 of the Response of 04 May 2021, Applicant traverses the rejection and indicates that the amendment to claim 1 (addition of the phrase "wherein the polypeptide further comprises human Lin12 LNR") renders the rejection moot. 
Applicant's argument and amendment to claim 1 has been fully considered but is not found to be persuasive. Specifically, the instant specification defines "Notch polypeptide" as encompassing a length from 50 amino acids to 1000 amino acids (page 7, lines 11-12; page 64, lines 26-27; page 40). The Notch receptor protein constructs of the instant specification are tested for the ability of their core LNR, HD, and transmembrane domains to selectively release a GAL4-VP16 transcription factor fused C-terminal to their intracellular domain in response to an N-terminal extracellular CD19 scFv fusion binding to its cognate receptor (page 75, lines 3-12). However, there are no methods or working examples in the specification that indicate all possible fragments or derivatives of Notch1, Notch2, Notch3, or Notch4 covalently linked to (i) an extracellular domain comprising a binding agent and (ii) an intracellular domain result in the generation of a functional chimeric Notch polypeptide (and nucleic acids encoding such). In other words, there are no methods or working examples that indicate Notch receptor polypeptides without a heterodimerization domain and a transmembrane domain are functional and would release a transcription factor in response to binding agent/antigen binding. A large quantity of experimentation would be required of the skilled artisan to generate a fusion protein comprising Notch receptor fragments and derivatives. Such experimentation is considered undue. Additionally, one skilled in the art would not be able to predict that a chimeric Notch .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-4, 6, 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roybal et al. (Cell 167: 419-432, 2016), Klebanoff et al. (Cell 167: 304-306, 2016), Lim et al. (US 2016/0264665), and Cortese et al. (US 2003/0109678). 

	Roybal et al. do not teach that the synNotch receptor (and nucleic acids encoding such) comprises (i) a human Lin12 LNR or (ii) an intracellular domain comprising a transcriptional regulator, wherein said transcriptional regulator comprises a DNA binding domain of human origin and a transactivation domain of human origin.
	Klebanoff et al. disclose that the synNotch receptor of Roybal et al. has certain limitations that complicates its clinical development (page 305, column 2).  Klebanoff et al. state that the construct uses a Notch region from mice and a yeast-derived transcriptional regulator, wherein expression of transgenes encoding novel proteins can be immunogenic, leading to T-cell-mediated rejection and loss of persistence of the modified cells (page 305, column 2).  Klebanoff et al. indicate that exchange of the murine-derived regions for the human sequence is easy, but replacement of the transcriptional output to a human sequence is more challenging because it must function orthogonally to any other transcriptional network operative in T cells (page 305, column 2).  Klebanoff et al. suggest that a fully human transcription network 
Lim et al. teach a chimeric Notch polypeptide comprising an extracellular domain comprising a single-chain scFv that binds to an antigen; a Notch receptor polypeptide comprising one or more proteolytic cleavage sites and that has at least 85% identity to any one of SEQ ID NOs: 131, 132, 135-137; and an intracellular domain comprising a transcriptional activator (page 1, [0007]; claim 144; Figure 1). It is noted that SEQ ID NO: 131 of Lim et al. is human Notch1 (Figure 2A). Therefore, the chimeric Notch receptor polypeptide of Lim et al. encompasses human Notch1 Lin12 LNR, heterodimerization, transmembrane, and intracellular domains (for example, pages 20-21, [0233]; [0235-0236]; [0238]).
	Cortese et al. teach utilization of the DNA binding domain (DBD) of HNF1 transcription factors for generating chimeric transcription factors with reduced immunogenicity and delivery of transgenes to tissues not expressing endogenous HNF1 (and nucleic acids encoding such) (page 1, [0001], [0011]; page 2, [0012]; page 3, [0031-0032]; page 4, [0046]; page 7, [0084]). Cortese et al. disclose that the invention encompasses a transcription factor, which may be a transcriptional activator or repressor, composed of a DNA-binding domain and a transcriptional activator or repressor domain, wherein the DNA-binding domain is a HNF1 polypeptide (page 2, [0013-0014]).  Cortese et al. teach that natural HNF1 transcription factors are expressed in hepatocytes, kidney, intestine, stomach, and pancreas (page 2, [0024]).  Cortese et al. also indicate that the transcriptional activator domain is an activation domain of human p65 protein (also known as RelA) (page 5, [0050]; Example 1).
KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.


(i)	It is noted that at pages 5 of the Response of 04 May 2021, Applicant cites pertinent case law reviewing the legal standard of obviousness.  The Examiner takes no issue with Applicant's general comments regarding the legal standard for obviousness.

	Applicant’s arguments have been fully considered but are not found to be persuasive. First, Klebanoff et al. clearly teach that “[e]xchange of the murine-derived regions for the corresponding human sequence is straightforward” (page 305, column 2).  The Examiner did not over-simplify, but rather, stated verbatim the teachings of Klebanoff et al. Second, the Examiner did not take Klebanoff’s statement out of context and even included the “caveat” that Applicant points out in the Response of 04 May 2021 in the rejections made of record in the previous Office Actions of 09 December 2020 and 10 June 2020.   Klebanoff et al. discuss the limitations of the synNotch receptor of Roybal et al. that hinder its clinical development and ways to overcome such limitations.  Although Klebanoff et al. states that replacement of murine-derived transcriptional output to a human sequence will be more challenging, the reference continues to teach that solutions include the incorporation of a synthetic transcription factor system based on artificial zinc fingers derived in part from human sequence or a fully human transcription factor network exclusive to other human cell types (page 305, column 2).  Therefore, Klebanoff et al. do not teach away from the claimed invention.


	Applicant’s arguments have been fully considered but are not found to be persuasive.  Klebanoff et al. suggest that a fully human transcription network exclusive to other cell types, but absent in T cells, might be used and emphasize that that the new transcription factor network must not be immunogenic (page 305, bottom of column 2).   Klebanoff et al. clearly suggests utilizing a human transcription factor network to reduce immunogenicity of Roybal’s construct in patients (page 350, column 2).  Klebanoff et al. specifically teach that Roybal’s construct uses a Notch region from mice and a yeast-derived transcriptional regulator, wherein expression of transgenes encoding novel proteins can be immunogenic, leading to T-cell-mediated rejection and loss of persistence of the modified cells (page 305, column 2).  Cortese et al. teach utilization 


	Applicant’s arguments have been fully considered but are not found to be persuasive.  
Specifically, the person of ordinary skill in the art reasonably would have expected success of the modification of the synthetic Notch receptor as taught by Roybal et al. because similar chimeric constructs with diverse domains were already being successfully generated at the time the invention was made (see Lim et al., pages 78-85, Examples 1, 3, and 4;; Cortese et al., Example 1).  Lim et al. state that “a minimal Notch transmembrane region can be combined with novel extracellular and intracellular domains to construct diverse chimeric receptors” (page 79, [0628]).  Lim et al. teach that the core of the Notch transduction pathway is the transmembrane region and this design can be thought of as a platform for engineering a series of receptors that detect a diverse array of membrane-presented ligands (page 79, [0629]).  Lim et al. disclose that on the intracellular side, the Notch intracellular domain can be replaced by orthogonal transcription factors (page 79, [0629]).   Roybal et al. also indicate the programmability of synNotch cells as a general platform (page 420, column 1, last paragraph; abstract). Applicant is reminded that conclusive proof of efficacy is not required to show a reasonable expectation of Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  Furthermore, there is nothing in prior art references of Klebanoff et al., Lim et al., and Cortese et al. that teach the utilization of a human Lin12 LNR or human transcription factor network in the construct of Roybal et al. would render the synNotch construct inoperable or unsatisfactory for its intended purpose.  Applicant has not provided any evidence showing that there was no reasonable expectation of success.
All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 



Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
17 June 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647